                                                                 Case 2:20-bk-21022-BR   Doc 458 Filed 06/30/21 Entered 06/30/21 15:25:00     Desc
                                                                                          Main Document     Page 1 of 4



                                                                   1 SMILEY WANG-EKVALL, LLP
                                                                     Philip E. Strok, State Bar No. 169296
                                                                   2 pstrok@swelawfirm.com
                                                                     Kyra E. Andrassy, State Bar No. 207959
                                                                   3 kandrassy@swelawfirm.com
                                                                     Timothy W. Evanston, State Bar No. 319342
                                                                   4 tevanston@swelawfirm.com
                                                                     3200 Park Center Drive, Suite 250
                                                                   5 Costa Mesa, California 92626
                                                                     Telephone: 714 445-1000
                                                                   6 Facsimile:    714 445-1002

                                                                   7 Attorneys for Elissa D. Miller, Chapter 7
                                                                     Trustee
                                                                   8
                                                                                             UNITED STATES BANKRUPTCY COURT
                                                                   9
                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                  10
                                                                                                      LOS ANGELES DIVISION
                                                                  11
                                                                     In re                                      Case No. 2:20-bk-21022-BR
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250




                                                                     GIRARDI KEESE,                             Chapter 7
                               Costa Mesa, California 92626




                                                                  13
                                                                                                   Debtor.      NOTICE OF HEARING ON CHAPTER 7
                                                                  14                                            TRUSTEE'S THIRD MOTION FOR
                                                                                                                ORDER APPROVING STIPULATIONS
                                                                  15                                            AUTHORIZING USE OF CASH
                                                                                                                COLLATERAL PURSUANT TO 11 U.S.C.
                                                                  16                                            § 363 AND FEDERAL RULE OF
                                                                                                                BANKRUPTCY PROCEDURE 4001(d)
                                                                  17
                                                                                                                Date:     July 6, 2021
                                                                  18                                            Time:     10:00 a.m.
                                                                                                                Ctrm.:    1668 via ZoomGov
                                                                  19                                                      255 E. Temple Street
                                                                                                                          Los Angeles, CA 90012
                                                                  20
                                                                                                                Web Address: https://cacb.zoomgov.com
                                                                  21                                            Meeting ID:    161 108 6882
                                                                                                                Password:      123456
                                                                  22                                            Telephone:     (669) 254-5252 (San Jose)
                                                                                                                               (646) 828-7666 (New York)
                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2873907.1                                 1                                NOTICE
                                                                 Case 2:20-bk-21022-BR     Doc 458 Filed 06/30/21 Entered 06/30/21 15:25:00           Desc
                                                                                            Main Document     Page 2 of 4



                                                                   1           TO ALL INTERESTED PARTIES:

                                                                   2        PLEASE TAKE NOTICE that on June 29, 2021, Elissa D. Miller, the Chapter 7
                                                                     Trustee (the "Trustee") for the bankruptcy estate of Girardi Keese, filed the Chapter 7
                                                                   3 Trustee's Third Motion for Order Approving Stipulations Authorizing Use of Cash
                                                                     Collateral Pursuant to 11 U.S.C. § 363 and Federal Rule of Bankruptcy Procedure
                                                                   4 4001(d) (the "Motion") [Docket No. 451].

                                                                   5       PLEASE TAKE FURTHER NOTICE that the hearing on the Motion will take place
                                                                     on July 6, 2021 at 10:00 a.m. The hearing on the Motion shall be conducted via
                                                                   6 videoconference on Zoom for Government. Participants in the hearing will be connected
                                                                     with Courtroom 1668 via Zoom for Government but will not be physically present in the
                                                                   7 Courtroom. The information to appear via videoconference is set forth above.

                                                                   8        PLEASE TAKE FURTHER NOTICE that oppositions to the Motion shall be filed
                                                                     and served by no later than 2:00 p.m., Pacific Time, on Friday, July 2, 2021 and replies
                                                                   9 to any opposition shall be filed and served by no later than 2:00 p.m., Pacific Time, on
                                                                     Monday, July 5, 2021.
                                                                  10
                                                                            PLEASE TAKE FURTHER NOTICE that failure to timely file and serve an
                                                                  11 opposition to the Motion may be deemed by the Court to be consent to the
                                                                     granting of the relief requested in the Motion.
SMILEY WANG‐EKVALL, LLP

                          Tel 714 445‐1000 • Fax 714 445‐1002




                                                                  12
                             3200 Park Center Drive, Suite 250
                               Costa Mesa, California 92626




                                                                  13

                                                                  14 DATED: June 30, 2021                   Respectfully submitted,

                                                                  15                                        SMILEY WANG-EKVALL, LLP
                                                                  16

                                                                  17
                                                                                                            By:          /s/ Timothy W. Evanston
                                                                  18                                              TIMOTHY W. EVANSTON
                                                                                                                  Attorneys for Elissa D. Miller, Chapter 7
                                                                  19                                              Trustee
                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       2873907.1                                   2                                      NOTICE
       Case 2:20-bk-21022-BR                      Doc 458 Filed 06/30/21 Entered 06/30/21 15:25:00                                       Desc
                                                   Main Document     Page 3 of 4



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is 3200
Park Center Drive, Suite 250, Costa Mesa, CA 92626.
 A true and correct copy of the foregoing document entitled (specify): NOTICE OF HEARING ON CHAPTER 7
TRUSTEE'S THIRD MOTION FOR ORDER APPROVING STIPULATIONS AUTHORIZING USE OF CASH
COLLATERAL PURSUANT TO 11 U.S.C. § 363 AND FEDERAL RULE OF BANKRUPTCY PROCEDURE 4001(d) will
be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 June 30, 2021 I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

                                                                                          Service information continued on attached page.

2. SERVED BY UNITED STATES MAIL:
On (date) June 30, 2021 , I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.

The Honorable Barry Russell
U.S. Bankruptcy Court
Roybal Federal Building
255 E. Temple Street, Suite 1660
Los Angeles, CA 90012
                                                                                          Service information continued on attached page.

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) June 30, 2021 , I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

                                                                                          Service information continued on attached page.

Via E-mail

Jeffrey Schwartz
E-Mail: jschwartz@muchlaw.com
Counsel for Nano Banc



I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 June 29, 2021                             Gabriela Gomez-Cruz                                   /s/ Gabriela Gomez-Cruz
 Date                                      Printed Name                                          Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                      F 9013-3.1.PROOF.SERVICE
       Case 2:20-bk-21022-BR                         Doc 458 Filed 06/30/21 Entered 06/30/21 15:25:00                                    Desc
                                                      Main Document     Page 4 of 4


       1. SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (“NEF”):
      Kyra E Andrassy       kandrassy@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Rafey Balabanian        rbalabanian@edelson.com, docket@edelson.com
      Michelle Balady       mb@bedfordlg.com, leo@bedfordlg.com
      Ori S Blumenfeld Ori@MarguliesFaithLaw.com,
       Helen@MarguliesFaithLaw.com;Angela@MarguliesFaithLaw.com;Vicky@MarguliesFaithLaw.com
      Evan C Borges        eborges@ggtriallaw.com, cwinsten@ggtriallaw.com
      Richard D Buckley       richard.buckley@arentfox.com
      Marie E Christiansen mchristiansen@vedderprice.com, ecfladocket@vedderprice.com,marie‐christiansen‐
       4166@ecf.pacerpro.com
      Jennifer Witherell Crastz      jcrastz@hrhlaw.com
      Ashleigh A Danker        Ashleigh.danker@dinsmore.com, SDCMLFiles@DINSMORE.COM;Katrice.ortiz@dinsmore.com
      Clifford S Davidson      csdavidson@swlaw.com, jlanglois@swlaw.com;cliff‐davidson‐7586@ecf.pacerpro.com
      Lei Lei Wang Ekvall      lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
      Richard W Esterkin       richard.esterkin@morganlewis.com
      Timothy W Evanston         tevanston@swelawfirm.com, gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
      Jeremy Faith Jeremy@MarguliesFaithlaw.com,
       Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com;Vicky@MarguliesFaithlaw.com
      James J Finsten       , jimfinsten@hotmail.com
      Alan W Forsley        alan.forsley@flpllp.com, awf@fkllawfirm.com,awf@fl‐lawyers.net,addy.flores@flpllp.com
      Eric D Goldberg       eric.goldberg@dlapiper.com, eric‐goldberg‐1103@ecf.pacerpro.com
      Andrew Goodman           agoodman@andyglaw.com, Goodman.AndrewR102467@notify.bestcase.com
      Suzanne C Grandt        suzanne.grandt@calbar.ca.gov, joan.randolph@calbar.ca.gov
      Steven T Gubner        sgubner@bg.law, ecf@bg.law
      Marshall J Hogan        mhogan@swlaw.com, knestuk@swlaw.com
      Sheryl K Ith     sith@cookseylaw.com, sith@ecf.courtdrive.com
      Razmig Izakelian       razmigizakelian@quinnemanuel.com
      Lillian Jordan    ENOTICES@DONLINRECANO.COM, RMAPA@DONLINRECANO.COM
      Lewis R Landau        Lew@Landaunet.com
      Daniel A Lev     dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
      Elizabeth A Lombard        elombard@zwickerpc.com, bknotices@zwickerpc.com
      Craig G Margulies Craig@MarguliesFaithlaw.com,
       Vicky@MarguliesFaithlaw.com;Helen@MarguliesFaithlaw.com;Angela@MarguliesFaithlaw.com
      Peter J Mastan       peter.mastan@dinsmore.com, SDCMLFiles@dinsmore.com;Katrice.ortiz@dinsmore.com
      Edith R. Matthai       ematthai@romalaw.com, lrobie@romalaw.com
      Kenneth Miller        kmiller@pmcos.com, efilings@pmcos.com
      Elissa Miller (TR)     CA71@ecfcbis.com, MillerTrustee@Sulmeyerlaw.com;C124@ecfcbis.com;ccaldwell@sulmeyerlaw.com
      Eric A Mitnick       MitnickLaw@aol.com, mitnicklaw@gmail.com
      Scott H Olson solson@vedderprice.com, scott‐olson‐
       2161@ecf.pacerpro.com,ecfsfdocket@vedderprice.com,nortega@vedderprice.com
      Carmela Pagay        ctp@lnbyb.com
      Leonard Pena         lpena@penalaw.com, penasomaecf@gmail.com;penalr72746@notify.bestcase.com
      Michael J Quinn        mquinn@vedderprice.com, ecfladocket@vedderprice.com,michael‐quinn‐2870@ecf.pacerpro.com
      David M Reeder         david@reederlaw.com, secretary@reederlaw.com
      Ronald N Richards        ron@ronaldrichards.com, morani@ronaldrichards.com
      Kevin C Ronk      Kevin@portilloronk.com, Attorneys@portilloronk.com
      William F Savino       wsavino@woodsoviatt.com, lherald@woodsoviatt.com
      Kenneth John Shaffer        johnshaffer@quinnemanuel.com
      Richard M Steingard        , awong@steingardlaw.com
      Philip E Strok    pstrok@swelawfirm.com, gcruz@swelawfirm.com;1garrett@swelawfirm.com;jchung@swelawfirm.com
      Boris Treyzon      jfinnerty@actslaw.com, sgonzales@actslaw.com
      United States Trustee (LA)      ustpregion16.la.ecf@usdoj.gov
      Eric D Winston       ericwinston@quinnemanuel.com
      Christopher K.S. Wong        christopher.wong@arentfox.com, yvonne.li@arentfox.com
      Timothy J Yoo        tjy@lnbyb.com

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2012                                                                                          F 9013-3.1.PROOF.SERVICE
